         Case 1:20-cv-01307-JLT Document 14 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BENJAMIN HENDRIX,                                 No. 2:20-cv-1479 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   F. FOULK, Warden, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed a civil rights

18   action pursuant to 42 U.S.C. § 1983. On July 29, 2020, plaintiff’s complaint was dismissed with

19   leave to amend. On September 3, 2020, plaintiff filed a request for extension of time to file an

20   amended complaint, and also submitted an amended complaint (ECF No. 13).

21          Plaintiff’s amended complaint was handed to prison staff for mailing on August 27, 2020.1

22   Therefore, his amended complaint was timely filed, and no extension of time is necessary. Thus,

23   plaintiff’s motion is denied.

24          In his amended complaint, plaintiff alleges violations of his civil rights by defendants at

25   North Kern State Prison. The alleged violations took place in Kern County, which is part of the

26
27   1
       “[T[he Houston mailbox rule applies to § 1983 complaints filed by pro se prisoners.” Douglas
     v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009), citing Houston v. Lack, 487 U.S. 266, 275-76
28   (1988).
                                                     1
         Case 1:20-cv-01307-JLT Document 14 Filed 09/14/20 Page 2 of 2

 1   Fresno Division of the United States District Court for the Eastern District of California. See

 2   Local Rule 120(d).

 3            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

 4   division of a court may, on the court’s own motion, be transferred to the proper division of the

 5   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

 6   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

 7   forma pauperis.

 8            Good cause appearing, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s motion for extension of time (ECF No. 11) is denied;

10            2. This action is transferred to the United States District Court for the Eastern District of

11   California sitting in Fresno; and

12            3. All future filings shall reference the new Fresno case number assigned and shall be

13   filed at:
                             United States District Court
14                           Eastern District of California
                             2500 Tulare Street
15                           Fresno, CA 93721
16

17   Dated: September 14, 2020

18

19
     /hend1479.22
20
21

22

23

24

25

26
27

28
                                                        2
